IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


LIFEQUEST NURSING CENTER                 : No. 474 EAL 2018
                                         :
                                         :
             v.                          : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (TISDALE)                          :
                                         :
                                         :
PETITION OF: ELIZABETH TISDALE           :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of April, 2019, the Petition for Allowance of Appeal is

DENIED.